Mr. Justice Douglas,
concurring.
It is my view that appellant’s suit is in reality against the State of Georgia to enjoin a breach of contract. It is the same contract that was involved in Wright v. Georgia R. & Banking Co., 216 U. S. 420. In that case the Court held that the Contract Clause of the Constitution barred Georgia from breaching her agreement granting appellant tax immunity by legislative act.
The suit in the Wright case was against a state officer. But the Attorney General appeared and defended the case on the merits. It is clear to me that the Attorney ' General represented and spoke for the interests of Georgia in the lower court and in this Court. The Georgia Constitution and statutes authorized the Governor to allow the Attorney General to defend suits involving the State’s interests. See Ga. Code of 1895, §§ 23, 220; Ga. Const. of 1877, Art. VI, § X, par. II. The decree that was entered adjudicated the rights of Georgia, declaring her bound by the contract, stating that the Acts of the Georgia Legislature involved in the litigation were “a valid and binding contract between the State of Georgia” *307and the present appellant. There were no special circumstances, as in Land v. Dollar, 330 U. S. 731, that would keep the suit from being res judicata against the State.
I would conclude that Georgia is bound by the decree in the Wright case. Therefore, relief is now available in the form of an ancillary exercise of the District Court’s equity jurisdiction to protect appellant’s rights secured under the prior decree. Gunter v. Atlantic Coast Line, 200 U. S. 273.